IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


NATIONAL COLLEGIATE ATHLETIC              :   No. 153 MM 2014
ASSOCIATION,                              :
                                          :   Application for Leave to File Original
                    Petitioner            :   Process; Application for Writ of Prohibition;
                                          :   Application for Stay
                                          :
             v.                           :
                                          :
                                          :
COMMONWEALTH COURT OF                     :
PENNSYLVANIA,                             :
                                          :
                    Respondent            :


                                       ORDER


PER CURIAM
      AND NOW, this 5th day of November, 2014, the Application for Leave to File

Original Process is GRANTED, the Application for Writ of Prohibition is DENIED, and

the Application for Stay is DENIED as moot.



Mr. Justice Baer files a Concurring Statement.